Citation Nr: 0412355	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for multiple 
sclerosis.  

The issue of entitlement to service connection for multiple 
sclerosis is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), further 
evidentiary development is necessary in this case.

The veteran's service medical records include notations of 
treatment for muscle spasms and dizziness, tight neck muscles 
that lasted for 3-4 weeks, tightening of the left leg 
muscles, and continued muscular complaints spanning his 
period of duty.

After the veteran's appeal reached the Board, additional 
evidence in April 2004 arrived from Dr. Bashir of the 
Department of Neurology at the University of Alabama at 
Birmingham.  In his letter, Dr. Bashir could not rule out 
with confidence that the in-service symptoms were not the 
first symptoms of multiple sclerosis because he did not have 
the evaluations from that time.  Therefore, the RO must issue 
a Supplemental Statement of the Case to include this 
evidence, see 38 C.F.R. §§ 19.9, 19.31(b)(1) (2003), as well 
as afford the veteran a medical examination to assess whether 
the multiple sclerosis was incurred during service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2003).

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the initial 
manifestations of his multiple 
sclerosis.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
multiple sclerosis had its onset during 
his active service.  In doing so, the 
examiner should address Dr. Bashir's 
opinion.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for multiple sclerosis.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case (SSOC) and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



